DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on November 30, 2021. The application contains claims 1-20: 
Claims 1-20 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10747774 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on December 13, 2021 following a telephone interview with BACKUS, KENNETH (Reg. No. 48861) on December, 13, 2021. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

Examiner’s Amendment, the content of which has also been enclosed as follows: 

Examiner’s Amendment to the Claims
(Currently Amended) A method comprising: 
receiving into a collaborative dataset consolidation system data representing a data signal generated by activation of a create dataset user input originating at a first user interface element to initiate creation of an atomized dataset as graph-based data based on a set of data in a first format, the set of data being ingested into the collaborative dataset consolidation system; 
analyzing the set of data to infer data representing a subset of derived dataset attribute values, one or more of the derived dataset attribute values being predicted to include one or more of a derived datatype and a derived data classification; 
causing transformation of the set of data including the data representing [[a]] the subset of derived dataset attribute values from the first format to an atomized format to form the atomized dataset based on triple data points, the atomized dataset associated with at least one derived dataset attribute value; 
identifying a user attribute value associated with the atomized dataset; 
determining a rank of the user attribute value associated with the atomized dataset to form a ranked user attribute value relative to an aggregated user attribute value associated with a subset of atomized datasets in a community of atomized datasets associated with a community of networked users, the ranked user attribute value for a unit of time constituting trend data; 

causing presentation of an activity feed portion of a first user interface including data representing one or more ranked trending user identifiers based on the subset of [[ranked]] user attribute values; 
receiving into the collaborative dataset consolidation system data representing another data signal associated with a user input originating at a second user interface element of the first user interface configured to initiate selection of one of the one or more ranked trending user identifiers to link an associated other atomized dataset to the atomized dataset; 
identifying the one of the one or more ranked trending user identifiers as a selected user identifier responsive to receiving a selection data signal originating at the first user interface, the first user interface associated with a first user of the community of networked users; 
determining the other atomized dataset associated with the selected user identifier is restricted as a restricted atomized dataset; 
transmitting authorization data to authorize access to the other atomized dataset associated with the selected user identifier, the restricted atomized dataset associated with a second user of the community of networked users; 
linking the restricted atomized dataset to the atomized dataset to form a collaborative atomized dataset; and 
presenting an interactive display of a distribution of a subset of values associated with the collaborative atomized dataset.
  
(Original) The method of claim 1 wherein presenting the interactive display of the distribution of the subset of values comprises: 
presenting graphically a shape of data based on a subset of attribute values of atomized dataset attributes for a column.  

(Original) The method of claim 1 further comprising: 
activating a programmatic interface to facilitate the creation of the atomized dataset responsive to receiving the data signal associated with the create dataset user input; and 
causing a calculation operation on the set of data to derive the at least one derived dataset attribute value as the set of data is uploaded or upon completion of uploading the set of data.

(Currently Amended) The method of claim 1 further comprising: 
implementing a trend user calculator using a processor to compare the user attribute value to determine a subset of aggregated user attribute values to identify a subset of highest ranked user identifiers; and 
generating a notification to present the subset of highest ranked user identifiers in [[an]] the activity feed portion. 

(Currently Amended) The method of claim 1 further comprising: 
implementing a relevant collaborator calculator using a processor to compare the user attribute value to determine a subset of relevant user attribute values to identify a degree of relevancy between the selected user identifier and at least a subset of other user identifiers; and4Atty. Docket No.: DAT-012CON1
the activity feed portion based on the degree of relevancy.
  
(Previously Presented) The method of claim 1 further comprising: 
transmitting authorization data to access the restricted atomized dataset as a protected atomized dataset;
linking the protected atomized dataset to the collaborative atomized dataset to form another consolidated atomized dataset; 
receiving data indicating insight re-calculations is performed on the another consolidated atomized dataset to derive another subset of derived dataset attribute values; and 
presenting a data arrangement overview summarizing data values for the another consolidated atomized dataset including the another subset of derived dataset attribute values in the activity feed portion of the first user interface, 
wherein the data arrangement overview includes an updated interactive display of a distribution of data associated with the another consolidated atomized dataset.

(Original) The method of claim 1 wherein presenting the interactive display comprises: 
presenting a data arrangement overview summarizing each subset of data in the collaborative atomized dataset as a column in a linear arrangement; and 
presenting each dataset attribute in a column overview orthogonal to a linear arrangement of columns to form an orthogonal arrangement, 
wherein the orthogonal arrangement of each dataset attribute includes at least one derived value.

(Previously Presented) The method of claim 1 further comprising: 

receiving an annotation for at least one data arrangement associated with a subset of data in the collaborative atomized dataset; and 
presenting the annotation for the at least one data arrangement, 
wherein a data arrangement is presented as a column.

(Original) The method of claim 1 further comprising: 
storing the atomized dataset in one or more triplestore repositories, 
wherein the community of atomized datasets is stored in the one or more triplestore repositories.

(Currently Amended) The method of claim 1 wherein forming [[a]] the subset of the user [[dataset]] attribute values comprises: 
identifying data representing one or more of a geographic location, the selected user identifier, demographic information; a field of interest or scientific discipline, a profession or title; a ranking of user by others user, raw data associated with a dataset, dataset attributes including metadata, tags, titles or descriptions of datasets, data indicating whether a dataset is open, private, or restricted, types and amounts of queries against datasets associated with the selected user identifier, types and amounts of queries6Atty. Docket No.: DAT-012CON1 Serial No.: 16/917,228associated with the selected user identifier against other datasets, types and amounts of accesses of the datasets, and a number of users monitoring one of the datasets.

(Previously Presented) The method of claim 1 further comprising: 
receiving data representing insight calculations based on a derived dataset attribute including: 

presenting the data type for the at least one subset of the data in the collaborative atomized dataset.

(Original) The method of claim 11 wherein the data type includes one or more of a string data type, a numeric data type, a categorical data type, a Boolean data type, a derived classification data type, a date data type, a time data type, and a geolocation data type.

(Original) The method of claim 1 wherein analyzing the set of data to infer the data representing the subset of derived dataset attribute values comprise: 
receiving data representing a quantity of empty data cells in a subset of analyzed data in the set of data; and 
storing the quantity of empty data cells in the subset of analyzed data as a subset of data representing dataset attribute values in the collaborative atomized dataset stored in one or more triplestore repositories.

(Original) The method of claim 1 wherein analyzing the set of data to infer the data representing the subset of derived dataset attribute values comprises: 
receiving data representing a quantity of distinct values of a dataset attribute in a subset of analyzed data in the set of data; and 
storing the distinct values of the dataset attribute in the subset of analyzed data as a subset of data representing dataset attribute values in the collaborative atomized dataset stored in one or more triplestore repositories.

(Original) The method of claim 1 further comprising: 


(Original) The method of claim 15 further comprising: 
receiving a data signal indicating selection of the link to the data preview; and 
causing the presentation of the data preview, 
wherein at least a subset of the collaborative atomized dataset is presented in a tabular format in that each cell in a data arrangement includes a specific value for a corresponding row of data.

(Original) The method of claim 1 wherein the collaborative atomized dataset include subsets of linked data points.

(Original) The method of claim 17 wherein linked data points comprise triples.

(Original) The method of claim 18 wherein at least one triple of the triples are formatted to comply with a Resource Description Framework ("RDF") data model.

(Currently Amended) An apparatus comprising: 
a memory including executable instructions; and 
a processor, the executable instructions executed by the processor to: 
receive into a collaborative dataset consolidation system data representing a data signal generated by activation of a create dataset user input originating at a first user interface element to initiate creation of an atomized dataset as graph-based data based on a set of data in a first format, the set of data being ingested into the collaborative dataset consolidation system; 

cause transformation of the set of data including the data representing the subset of derived dataset attribute values from the first format to an atomized format to form the atomized dataset based on triple data points, the atomized dataset associated with at least one derived dataset attribute value; 
identify a user attribute value associated with the atomized dataset; 
determine a rank of the user attribute value associated with the atomized dataset to form a ranked user attribute value relative to an aggregated user attribute value associated with a subset of atomized datasets in a community of atomized datasets associated with a community of networked users, the ranked user attribute value for a unit of time constituting trend data; 
form a subset of user attribute values including the user attribute value for the unit of time that identify a subset of ranked trending user identifiers; 10Atty. Docket No.: DAT-012CON1 Serial No.: 16/917,228 
cause presentation of an activity feed portion of a first user interface including data representing one or more ranked trending user identifiers based on [[a]] the subset of [[ranked]] user attribute values; 
receive into the collaborative dataset consolidation system data representing another data signal associated with a user input originating at a second user interface element of the first user interface configured to initiate selection of one of the one or more ranked trending user identifiers to link an associated other atomized dataset to the atomized dataset; 

determine the other atomized dataset associated with the selected user identifier is restricted as a restricted atomized dataset; 
transmit authorization data to authorize access to the other atomized dataset associated with the selected user identifier, the restricted atomized dataset associated with a second user of the community of networked users; 
link the restricted atomized dataset to the atomized dataset to form a collaborative atomized dataset; and 
present an interactive display of a distribution of a subset of values associated with the collaborative atomized dataset.











Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record. The closest prior art of record DUKE et al. (US 20170177729 A1), teaches 
"determining a rank of a dataset attribute value associated with at least one derived dataset attribute value to form a ranked dataset attribute value relative to an aggregated dataset attribute value associated with a subset of atomized datasets in a community of atomized datasets associated with a community of networked users, the ranked dataset attribute value for a unit of time constituting trend data, the community of atomized datasets being stored in the one or more triplestore repositories; 
forming a subset of ranked dataset attribute values including the ranked dataset attribute value for the unit of time that identify a subset of ranked trending atomized datasets; 
causing presentation of an activity feed portion of the user interface including data representing the ranked trending atomized datasets based on the subset of ranked dataset attribute values".
The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 20 as follows:
“identifying the one of the one or more ranked trending user identifiers as a selected user identifier responsive to receiving a selection data signal originating at the first user interface, the first user interface associated with a first user of the community of networked users; 
determining the other atomized dataset associated with the selected user identifier is restricted as a restricted atomized dataset; 
transmitting authorization data to authorize access to the other atomized dataset associated with the selected user identifier, the restricted atomized dataset associated with a second user of the community of networked users; 
linking the restricted atomized dataset to the atomized dataset to form a collaborative atomized dataset;”

Dependent claims 2-19 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        


/ANHTAI V TRAN/Primary Examiner, Art Unit 2168